        Case 1:20-cr-00236-KPF Document 37 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              20 Cr. 236 (KPF)

SHAWN O’FAIRE,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The sentencing scheduled for December 15, 2020, is hereby adjourned to

December 23, 2020, at 10:00 a.m., and will be held by videoconference.

Instructions for accessing the hearing will be provided separately.

      SO ORDERED.

Dated: December 15, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
